 
 
IV 
111th CONGRESS
2d Session
H. RES. 1579 
IN THE HOUSE OF REPRESENTATIVES 
 
July 29, 2010 
Mr. Peters submitted the following resolution; which was referred to the Committee on Rules
 
RESOLUTION 
Establishing an earmark moratorium for fiscal year 2011. 
 
 
That  
(a)it shall not be in order to consider— 
(1)a bill or joint resolution reported by any committee, or any amendment thereto or conference report thereon, that includes a congressional earmark or limited tax benefit; or 
(2)a bill or joint resolution not reported by any committee, or any amendment thereto or conference report thereon, that includes a congressional earmark or limited tax benefit. 
(b)For the purposes of this resolution, the terms congressional earmark and limited tax benefit have the meaning given those terms in clause 9 of rule XXI of the Rules of the House of Representatives. 
(c)The point of order under subsection (a) shall only apply to legislation providing or authorizing discretionary budget authority, credit authority, or other spending authority, or providing a Federal tax deduction, credit, or exclusion in fiscal year 2011. 
(d)This resolution shall not apply to any authorization of appropriations to a Federal entity if such authorization is not specifically targeted to a State, locality, or congressional district. 
2.The Committee on Rules may not report a rule or order that would waive the point of order set forth in the first section of this resolution. 
 
